Citation Nr: 1022244	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-18 540A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for mycosis 
fungoides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Niece


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1956 to April 1961.  He died in December 2009.  This 
matter is before the Board of Veterans' Appeal (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from a November 2002 rating decision of the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2004, a Travel Board hearing was held before a 
Veterans Law Judge (VLJ) (a transcript of the hearing is 
associated with the Veteran's claims file) who, in December 
2004, upheld the RO's denial of a rating in excess of 30 
percent for the Veteran's service-connected mycosis 
fungoides.  The Veteran appealed that decision to the Court.  
In January 2006, the Court vacated the December 2004 Board 
decision and remanded the matter for readjudication 
consistent with instructions outlined in a January 2006 Joint 
Motion for Remand of the BVA Decision on Appeal (Joint 
Motion) by the parties.  In April 2006, the Board remanded 
the case for additional development in accordance with the 
Joint Motion.

In March 2008, the Veteran was advised that the VLJ who 
conducted his June 2004 Travel Board hearing was no longer 
with the Board.  He was afforded an opportunity to testify at 
another hearing; in reply, he requested to appear at another 
Travel Board hearing.  In August 2009, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2010, the Board received notice that the Veteran died 
on December 2, 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


